 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Steelworkers of America, AFL-CIO-CLC,Local No. 7748 (Eaton Corporation, Axle Division)and Jerome J. Meser. Case 25-CB 2973October 9, 1979DECISION AND ORDERBY CHAIRMAN FANNING ANI) MEMBERS MURPIIYAND TRUESDALLOn November 9, 1978, Administrative Law JudgeThomas E. Bracken issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled limited exceptions and a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, only to the extentconsistent herewith.As is more fully set forth in the attached Decision,the United Steelworkers of America, AFL-CIOCLC, Local No. 7748 (herein Respondent), has repre-sented production and maintenance employees of theEaton Corporation, Axle Division (herein the Em-ployer), at the Employer's plant in Henderson, Ken-tucky, for a number of' years. The complaint allegesthat Respondent violated Section 8(b)(1)(A) of theAct by failing to file and process grievances on behalfof employees Jerome J. Meser. Lowell Jacobs, andCarlyle W. King, concerning their layoffs by the Em-ployer.The Administrative Law Judge found that Respon-dent had violated the Act as alleged. In reaching thisconclusion, the Administrative Law Judge rejectedRespondent's contention that its refusal to file thegrievances was based on its good-faith advocacy ofthe use of plantwide seniority in layoff situations.Rather, he found that, although Respondent initiallyconcluded that the grievance was meritorious, itthereafter refused to allow the filing of the grievancebecause the vast majority of the bargaining unit op-posed the processing of the grievance and threatenedto go on an unauthorized strike over the matter. Forthe reasons set forth below, we do not agree with theAdministrative Law Judge.Respondent and the Employer were signatory to acollective-bargaining agreement entered into on July26, 1976. The layoff clause in this agreement is, asnoted by the Administrative Law Judge, written inhighly technical language which is far from clear inmeaning. However, in essence, the clause providesthat for purposes of layoff and recall the plant shallbe divided into five departments, including the main-tenance department, with seniority determined withineach job classification for purposes of a reduction inthe work force and that recall would be in the inverseorder of layoff. Notwithstanding this language, a 1975layoff, which occurred under a contract containingthe same layoff clause, was done on the basis of plant-wide seniority without protest by Respondent.On February 9. 1978,' the Employer announced alayoff on the basis of plantwide seniority affecting ap-proximately 50 percent of its employees, includingmaintenance employees Meser, Jacobs, and King.None of them questioned the basis for their layoff atthe time of the layoff: however, that evening theywere phoned by the plant superintendent and told toreport back to work at 7 a.m. the next morning. Theirreturn caused the production employees to becomeupset and, eventually that day, to threaten a walkout,in contravention of the contractual no-strike clause, ifthe three maintenance employees were not laid offand more senior employees recalled. In all, some 150employees gathered in the cafeteria that day duringtheir morning break and remained there after 9 a.m.After the plant manager reminded Respondent'spresident. David A. Turner, of his responsibility un-der the contract, Turner informed the assembled em-ployees of their duty to return to work, but to noavail.Subsequently, at or about 10 a.m., Turner and therest of Respondent's grievance committee met withrepresentatives of the Employer in the plant manag-er's office and informed them that the only way toavoid a walkout would be to lay off the three mainte-nance employees and recall the more senior employ-ees to replace them. At this meeting the Employermaintained that it had a contractual right to retainskilled employees during a layoff if needed, while Re-spondent took the position that the Employer shouldadhere to its past practice of laying off by plantwideseniority without retaining skilled employees out ofseniority.After meeting with the grievance committee, theEmployer's representatives again spoke to the assem-bled employees about returning to work. When theemployees ignored pleas to return to work, a shortcaucus was held in the hall, after which the plantmanager informed the employees that the mainte-nance employees would be laid off. With no formalnotification, the maintenance employees left and theother employees returned to work.All dates hereinafter are in 1978.246 NLRB No. 612 STEEI.WORKFRS A (10 CLC(. NO. 7748Upon their subsequent recall, the three mainte-nance employees for the first time sought to file griev-ances concerning their layoff. They were initially de-layed by Turner's advice to wait for their steward'sreturn since he was then off work for several days.When the steward returned, he refused to accept theirgrievance on orders from Turner, who told them thatthe grievance would be put to a vote at an upcomingunion meeting.2When asked what a union meetinghad to do with the grievances, Turner shrugged andsaid, "Legally you're right." Turner also advised themthat no time limits were applicable to the grievances.The following Monday. when asked about the resultsof the meeting, Turner told King and Meser that agrievance could not be filed "because a few of themen raised hell and threatened to walk out" if theUnion filed a grievance for them. Turner expressedhis opinion that the grievants were legally right, butindicated that the company was pressuring him con-cerning wildcat strikes and that he was in danger oflosing his job.In our view, the Administrative Law Judge miscon-strued the reason for Respondent's refusal to acceptthe grievances in question. It may well be that Turnerbelieved that under the contractual layoff provisionthe grievants had a "legal" right to recall by classifi-cation seniority rather than plantwide seniority. How-ever, the obscure contractual language. as furthercomplicated by the contrary past practice, raised aquestion about the proper application of seniority forlayoffs. Respondent's officials were very much awarethat a large number of employees believed that thepast practice was controlling because employees hadthreatened to walk out rather than to accept the Em-ployer's deviation from applying plantwide seniorityto matters involving layoffs and recall.3While theEmployer's insistence upon the right to retain skilledemployees during the layoff may have been moreconsistent with the contractual language, Respondentwas not engaged in an initial interpretation of thecontract; instead, it was forced to temper a strictreading of the contract with an appreciation of expec-tations raised by the 1975 layoff which had occurredwithout objection.Contrary to the Administrative Law Judge. we findthat Respondent could reasonably conclude that thecontract, as modified by past practice, did not sup-2 Following the uproar oer recalls at the time of the February 10 massmeeting. Turner and his committee met with the Employer's officials off andon in an attempt to resolve Respondent's objections to the la'off and recallprocedure followed by the Employer in February. Turner testified that inearly March, when he instructed the steward not to accept grievances fromMeser. Jacobs, and King, he thought Respondent and the Employer hadworked out a satisfactory layoff procedure.In this regard, it should be noted again that the Employer implementedboth the February 9. 1977, and the 1975 layoffs according to planiwideseniorityport the grievance filed by the grievants in this case.4Moreover, the only evidence of hostility cited by theAdministrative l.aw Judge was not fcused on themaintenance employees themselves, but solely on thereceipt of' benefits which were, in the view of the re-maining employees. unwarranted under the com-monly accepted interpretation of the contract.' Inthese circumstances. we would draw no adverse infer-ences from the fact that both Respondent and a ma-jority of the employees concluded that these emplovy-ees were not entitled to be recalled out of order.Accordingly, as we find that Respondent acted ingood faith in determining its position with respect tolayoffs and recall, and in the absences of any evidenceof personal animosity by Respondent against the('harging Parties. we find that Respondent has notengaged in the violation alleged, and shall thereforedismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelations Act. as amended, the National abor Rela-tions Board orders that the complaint herein be. andit hereby is. dismissed in its entirety.'The reasonableness of Respondenls conclusion is alas evidenced h theposition maintained by the Employer at the hearing that it did not violatethe agreement b application of plantide seniorll In the nitial la)off ofFebruary 9 The -mployer's posiion in this regard reinforces our conclusionthat. at the er least, a serious question eisted as to the proper applicationof seniority under the contract's ,laoff and recall provision,.C. United Ruhher. (rk. I.i-,leum & Phlt' 1i4ork, r. oAn/ Amtcri. Lotal374 Cirolal. Irt i). 205 N.RB 117 (1973). Where the union's interpretationof the contract 3as contrary to pst practice and there as eidence ofhostility toward the employee against homn the nes nterpretation asbeing assertedD)E(ISIONSIAIEMINT ()F T C(ASETIIOM1As E. BRA(KIN, Administrative Law Judge: Thiscase was heard in Evansville. Indiana. on December 15,1977.' The charge was filed by Jerome J. Meser on March31, 1977. and the complaint was issued on August 18. 1977.'The primary issue is whether the Union. the Respondeni.violated Section 8(h)( )(A) of the National Labor RelationsAct. bh faliling to file and process grievances on behalf ofemployees Meser. Lowell Jacobs, and Carlyle W. King.concerning their layoffs by Eaton Corporation. Axle Divi-sion, their employer.Upon the entire record.' including m. observation of thedemeanor of the witnesses, and after due consideration of'All dates are In 1977 unless otherwise tated.Amended at the hearing to correctl set forth (Carolyn W King as (Car-1le W. King.The General (Counsel's unopposed motlion to correct the transcript, datedJanuarS 9. 1978. is granted. and receled In eidence as (i(. Exh 5.13 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe briefs filed by the General Counsel and RespondentUnion, I make the following:FINDINGS OF FA(CI1. JURISDICIONThe Company, a corporation of the State of Ohio, is en-gaged in the manufacture, sale, and distribution of truckaxles and related products at its plant in Henderson, Ken-tucky, where during the past year it received goods valuedin excess of $50,000 directly from states other than Ken-tucky, and also shipped products valued in excess of$50,000 to states other than Kentucky. Respondent admits,and I find, that the Company is an employer engaged incommerce within the meaning of Section 2(2), (6). and (7)of the Act.II. TE LABOR OR(GANIZAIIONRespondent is a labor organization within the meaning ofSection 2(5) of the Act.IlI. THE ALLEGED UNFAIR LABOR PRACTICESA. Facts.Respondent is, and has been for a number of years, theexclusive representative, for the purposes of collective bar-gaining, of all production and maintenance employees em-ployed at the Employer's plant in Henderson, Kentucky.These employees are covered by a collective-bargainingagreement between Respondent and the Company whichwas entered into on July 26, 1976. This agreement providesthat for the purposes of applying seniority with respect tolayoff and recall, that the plant shall have five departments,assembly, material control, maintenance, service, and bear-ing cage. Meser, Jacobs, and King were classified as main-tenance mechanics in the maintenance department. Theywere also rank-and-file members of the Union.The layoff proceduresis set forth in the agreement inhighly technical language, that does not make for simplereading, or plain interpretation. In essence, it provides thatin the reduction of the workforce, layoff shall be withineach job classification, with the employee with the lowestseniority being laid off first. Recall was to be in the inverseorder of layoff.I. The events of February 9On February 9, the Company received emergency noticefrom a major customer cancelling certain orders, and noti-fying it not to ship any more materials. One hour later,about 3 p.m., employees were called into the plant cafeteriaby management, and informed of the cancellation. A list of' The findings made herein are based on substantially uncontradicted tes-timony, and documentary evidence. In the few instances in which witnessesgave different versions of material events in issue. I resolved those credibilityissues as set forth in sec. 111, B.Par. 35 of G.C. Exh. 3.employees to be laid off had been prepared by a generalforeman, Perry Johnson, in the order of plantwide senior-ity.' The names of the employees to be laid off, consisting of75-78 employees, approximately 50 percent of the work-force, were read aloud, starting from the bottom of the se-niority list. The names of Meser, King, and Jacobs wereamong those called out to be laid off. Following the meet-ing, the three maintenance men took their tool boxes andreturned home, not questioning their layoff status in anymanner.That evening, these three employees were telephoned attheir homes by the plant superintendent, and notified toreport to work at 7 a.m. the next morning.2. February 10On reporting to work at 7 a.m. King and Meser wereimmediately questioned by other employees as to what theywere doing at the plant. They informed these employeesthat they had been called back, and that the Company hadwork for them to do. This response was followed by mut-terings that this was unfair. No production employees hadbeen recalled.7The three maintenance men then went abouttheir normal duties.David A. Turner, the president of the Union, as well asthe chairman of its grievance committee, had worked forthe Company for 7 years. Turner came in at 7 a.m. andshortly thereafter learned that the three maintenance menhad been recalled, which caused him to hear, as he stated, alot of "griping" in the plant, with rumblings about a walk-out. At 9 a.m. he went to the cafeteria on his break. Here hefound about 90 unit employees who were on their 8:40 to 9a.m. break. When Turner asked them what they were stilldoing in the cafeteria, they informed him that they were notsatisfied with the layoff and recall, and that they wantedsenior employees to be recalled and the three maintenancemen laid off. Another 60 or so employees then came in fortheir break which began at 9 a.m. Approximately 150 em-ployees were now massed in the cafeteria.At about 9:15 a.m. Plant Manager Robert Snyder, Super-intendent Bob Gail, and Employee Relations ManagerRichard Stevens came into the cafeteria. As testified to byTurner, the assembled employees were threatening a wild-cat strike, if King, Jacobs, and Meser were not laid offagain. Stevens pointed out to Turner the Union's responsi-bility' in such a situation, and the president then spoke tothe assembled employees several times telling them thatthey had to go back to work. Turner's instructions were ofno avail, as he had predicted, and the employees continuedtheir unofficial assembly in the cafeteria.'The Union played no part in preparing this list or in choosing themethod of selection.7 The record indicates that there were approximately 190 employees in thebargaining unit. While the number of maintenance employees is not set forthin the record, it is obvious that in such an industrial plant the number ofproduction workers would far outnumber the number of maintenance em-ployees.I The agreement contained a no-strike clause, and provided that employ-ees who participated in stoppages were subject to discharge. In the eventthere was a work stoppage, the Union had the duty to instruct the employeesto return to work, and such instructions would relieve the Union of beingsued for damages by the Company.14 STEELWORKERS. AFL CIO-CLC, NO. 7748About 10 a.m. the management officials and the uniongrievance committee, consisting of Turner and four others9met in the plant manager's office, with management want-ing to know how they could solve the problem. The com-mittee informed them that the three recalled maintenancemen should be laid off, and the employees with more se-niority, called back to replace them.As testified to by Stevens, the Company's position wasthat it had maintenance work to perform. and that underthe contract it had a right to retain skilled employees duringthe layoff. The union committee maintained that in previ-ous layoffs no employee had been retained out of seniorityfor the performance of skilled work.'"Turner returned to the cafeteria. Shortly thereafter, thethree management representatives also returned, and againtalked to the massed employees about going back to work.Finding their requests ignored, the management representa-tives moved to the hall right outside the cafeteria, had ashort caucus, and then returned to the cafeteria. Here, theplant manager spoke to the assembly, informing them thatthe three maintenance employees would be laid off. As viv-idly related by Meser, whose foreman had informed him tobe in the cafeteria at II a.m., Snyder said, "Well, I can'thave you fellows out on the street. I give up." After theannouncement was made, it was greeted with applause andcheering. No formal notice of layoff was given to the threemaintenance employees, but they got the message, andwent home. The other employees returned to their duties,and work resumed.3. Attempts to file a grievanceMeser was recalled to work on February 21, King onFebruary 22, and Jacobs on about February 16." In theperiod between the February 10 layoff and their recall, theyhad not attempted to file a grievance. On Thursday, Febru-ary 24, King and Meser wanted to file a grievance abouttheir layoff, and looked for their shop steward, Don Yates,so as to begin the grievance procedure as set forth in thecontract. Finding that Yates was not at work that day,King sought out Turner. Upon Turner advising him thatthe steward would be off for several days, King informedthe grievance committee chairman that he wanted to file agrievance. When Turner asked about what, King told himit was about their illegal layoff. Turner admitted that whenhe was asked by King if he thought that they had a griev-ance, he replied that "it sounded like it." The chairmanthen advised him to wait a few days for Yates to return.According to King's uncontradicted testimony, when heasked Turner about time limits, Turner replied that therewere no time limits on this situation.Several days later, on Monday, February 28. StewardYates returned to work. King approached him, and toldhim that he had a grievance to file about his layoff. Yates9 Dave Lavine. Mike Rose, Perry Mellon. and Bill Gastonfeldt.'°Turner testified without contradiction that there had been a layoff in1975 by plantwide seniority, and that the Union had accepted it. The con-tract provisions covering layoff, as well as grievance and arbitration. hadremained the same since 1970.1l Jacobs did not testify.advised him that he would check the contract and get backto him later. A few days later, Meser and Jacobs went toYates' work area and talked to him. Meser had prepared aninformal written statement of their grievance, and hehanded it to Yates, telling him that he wanted to file agrievance. The paper was signed by Meser, Jacobs. andKing. Yates handed it back to Meser telling him thatTurner had told him that he could not "file" it. King talkedto Yates that morning, and was also told by the stewardthat he was not going to file the grievance, as the unionpresident had told him not to.'2King and Meser then met with Turner in the mainte-nance department, and asked their president why theycould not file their grievance. King testified that Turnerinformed them that the Union was having a union meetingon Saturday, and that the grievance would be brought be-fore the body for a vote. When King asked him what aunion meeting had to do with their grievance, Turnershrugged his shoulders, and stated "Legally you're right."King brought up the question of time limits on filing thegrievance, and Turner again advised them that there was notime limit applicable. Turner admitted that he told Kingand Meser, that the layoff procedure was going to be dis-cussed at this meeting, but he denied that they were toldthat their layoff would be discussed.On Saturday morning, March 5, the Union conducted amembership meeting." Turner testified that he explained tothe body the agreement his committee had worked out withmanagement over layoffs in certain classifications, that wasin fact, not in accordance with the contract, but was pre-ferred b the Union. This side agreement was to be effectiveMarch 7. Turner denied that there was any discussionabout grievances at this meeting, and he also denied thatthere was any vote as to whether or not to process themaintenance men's grievances.On Monday, March 7. King and Meser talked to Turnerin his service area about the Saturday union meeting. Kinginquired as to the outcome of the meeting, and testified thatTurner replied as follows: "Well, I can't file a grievance."he says "because a few of the men raised hell and threat-ened to walk out if we filed a grievance and [they] got paidfor it." King also testified, without contradiction, thatTurner said that "Legally you're right," but the Companywas putting pressure on him in these wildcats, and he couldpossibly lose his job. When King thereupon advised himthat the three maintenance men were going to the NationalLabor Relations Board, Turner replied that if they con-tacted him. he would have to resign. Turner admitted theKing and Meser came to him on March 7, and that he toldthem that their chances of winning their grievance was"slim." When asked if the reason he did not accept theirgrievance was because the union members would go on anunauthorized strike, Turner stated "That would have been12 Turner admitted that he had told Yates not to file the grievance in thefirst part of March, as he thought that the Union and the Company hadworked out a layoff procedure, satisfactory to both parties. Turner and hiscommittee had been meeting with company officials off-and-on since theFebruar) 10 mass meeting, trying to meet the Union's objections to thelayoff and recall procedure followed by the Company in February.'' Neither Meser nor King attended this meeting as they worked at theplant that day.15 DE('ISIONS OF NATIONAL LABOR REI.ATIONS BOARDpart of it. yes." He then estimated that 90 percent of thebargaining unit would have been in favor of striking if themen had filed their grievance.4. The Company's positionThe employee relations manager testified. without expla-nation, that it was the Company's position that in recallingthe three maintenance mechanics it had not violated theagreement. and in fact, it had not violated the agreement inthe two layoffs and recall of these employees. When ques-tioned about when the time limits set forth in the agreementwould start to run concerning a discharge or discipline. Ste-vens stated that time would start to run from the date ofdischarge or discipline.4When asked when the time wouldstart to run if there was a charge of an illegal layoff, Turnerreplied that the Company's position would be flexible, de-pending on circumstances and situations.B. CredihilitvKing and Meser's testimony conflicted in only a few in-stances with Turner's testimony. I have credited King andMeser over Turner. Turner was a troubled witness, strug-gling to tell the truth, but also trying to protect his Unionby evasive answers. An example is his answer as to whetherKing and Meser had a good grievance. On being questionedby the General Counsel. Turner had admitted that in thefirst conference, he told King and Meser that they had apretty good grievance. When asked by Respondent counselwhat he was referring to by this statement, he replied:A. We were When we were talking I said theymay have a pretty good grievance. It wouldn't-youcouldn't file a grievance to collect money. but it was toset the record straight more or less so that youwouldn't have this type of, you know, occurrence againover a layoff, so that everybody would be familiar withthe layoff procedure.King and Meser impressed me as sincere, conscientiouswitnesses who testified in a completely straightforwardmanner, and I find them to be credible witnesses.I also find Turner's testimony that at the March 5 unionmeeting, the layoff of King. Meser. and Jacobs was notdiscussed. to be inherently implausible. This meeting wasjust 3 weeks after the rank-and-file employees had broughtproduction to a halt, with their dramatic. unsanctionedwork stoppage, directed at these three maintenance em-ployees. In the week prior to the meeting, these three hadtold their steward and the chairman of the grievance com-mittee several times, that they wanted to file a grievance4 Par. 20 of the agreement reads as follows:No grievance shall be considered, the alleged circumstances of whichoriginated or occurred more than five (5) working days prior to its firstpresentation as a written grievance. except that any claim for hackwages shall not be valid for a period prior to the date the grievance wasfirst filed in writing, unless the circumstances of the case made it impos-sible for the Union or the employees as the case may be to know that heor the Union had grounds for such a claim prior to that date, in whichcase the claim shall be limited retroactively to a period of thirty (30)days prior to the date the claim was first filed in writing.over their second layoff. Their layoff and their grievancewere natural subjects of this meeting, and I credit King'stestimony that Turner told him that some members "raisedhell" and threatened to walk out again if the Union filedtheir grievances.Analysis and ConclusionsThe complaint alleges that Respondent violated Section8(b)(1)(A) by refusing to file and process the grievances ofMeser. King. and Jacobs for arbitrary. irrelevant, and dis-criminatory reasons. Respondent, on the other hand, whileadmitting that it refused to process the grievances, contendsthat its refusal was based upon its good faith advocacy ofthe Company's application of plantwide seniority in layoffsituations.The basic law applicable to the facts of this case is setforth by Administrative Law Judge Michael O. Miller inService Eplovees International Union, Local No. 579,A FL ('10 (Convacare oj Decatur d/b/a Beverly Manior Con-valescent (enter), 229 NLRB 692, 695 (1977) as follows: "Itis well settled that a Union which enjoys the status of exclu-sive collective-bargaining representative has an obligationto represent employees fairly, in good faith, and withoutdiscrimination against any of them on the basis of arbitrary.irrelevant, or invidious distinctions." Vaca, et al. v. Sipe.s.,386 U.S. 171 (1967): Miranda Fuel (Company, Inc., 140NLRB 181 (1962). A union breaches this duty when it arbi-trarily ignores a meritorious grievance or processes it in aperfunctory fashion. I aa .Sipes. Yupra at 191. 194: Hinesv. Anchor Motor Freight. Inc.. 424 U.S. 554 (1976); Teatm-sters and ('hau/t'ury l.o'al Union No. 729 (Penntruc Co.,Inc.). 189 NL.RB 696. 702 (1971). Correspondingly, so longas it exercises its discretion in good faith and with honestyof purpose, a collective-bargaining representative is en-dowed with a wide range of reasonableness in the perform-ance of its duties fbr the unit it represents. Mere negligence,poor judgment, or ineptitude in grievance handling are in-sufficient to establish a breach of the duty of fair represen-tation. Ford Motor Company v. Huffinan, 345 U.S. 330(1953): King Soopers, In(., 222 NL.RB 1011 (1976): TruckDrivers, Oil Drivers and Filling Station and Platform Work-ers, Local No. 705, Teamsters (Associated Transport, Inc.),209 NLRB 292. 304 (1974); Maxanm Dayton, Inc., 142NLRB 396. 418 (1963). There comes a point, however,when a Union's action or its failure to take action is sounreasonable as to be arbitrary and thus contrary to itsfiduciary obligations. Allen L. Griffin v. International Union,United Automobile. Aerospace and Agricultural ImplementWorkers o'America. UA W, 469 F.2d 181 (4th Cir. 1972);United Steelworkers of' America, Local 8093, AFL CIOCLC (Kennecott Copper Corporation. Ray Mines Division),225 NL.RB 802 (1976): King Soopers. supra.' General TruckDrivers. Warehousemen. Helpers and A utomotive Emnplovees,Local 315, Teamsters (Rhodes & Jamieson Ltd.). 217 NLRB616 (1975).The question then is whether the Union's refusal to pro-cess the grievance of the three maintenance mechanics wasfair. based as Respondent contends, on siding in good faithwith one of' two competing factions of employees in a se-niority dispute. or was its refusal so unreasonable as to be16 STEELWORKERS, AFL-CIO CLC. NO. 7748arbitrary. I conclude that its refusal was arbitrary and inbad faith for the following reasons.When the Union entered into the collective-bargainingagreement on July 26, 1976, with the Company. it there-after owed a duty of fair representation to all of the em-ployees covered by that agreement. not just to all of theemployees, excluding these three maintenance employees.When King, Meser, and Jacobs returned to work from theirsecond layoff with their expressed desire to file a grievance,their exclusive bargaining representative owed them at thevery least, the duty to listen to their side of the dispute, toweigh its merits, and to proceed as far as the merits of thegrievance required.Turner did listen to their grievance on February 24,weighed its merits, and in fact. concluded that it was meri-torious, informing King and Meser on the spot. that it wasa good grievance. Having made this determination. how-ever, Turner proceeded thereafter to avoid the grievantsand to frustrate their contractual right to file their griev-ances with the Company. He told Yates not to accept theirgrievance "because I thought we had the layoff procedureworked out." In other words, Turner did not consider what-soever the grievants' rights to file their grievances, but onlyconsidered the displeasure of the great bulk of the employ-ees in the bargaining units, with the existing layoff proce-dure contained in the agreement. It mattered not to Turnerthat the agreement provided for layoff to be by classifica-tion, which allowed maintenance employees with less over-all seniority than production employees, to work in theevent of a partial layoff. What mattered to Turner was thatthe great bulk of the Union's members had militantly repu-diated the agreement's layoff procedure, and had showntheir muscle by engaging in a stoppage of work, which hadcaused the Company to surrender to their demand, by lay-ing off the three maintenance mechanics, and replacingthem with employees with greater plantwide seniority. Tur-ner's admission that part of the reason he did not accept themaintenance men's grievance, was because the memberswould go on the unauthorized strike, was an impermissibleconsideration upon which he could not rely. P.P.G. Indus-tries Incorporated, 229 NLRB 713 (1977). Nor could Turnerrely on the fact that the majority of the employees in thebargaining unit did not want the grievances of the mainte-nance mechanics processed, as this too is an impermissibleconsideration. General Truck Drivers, Warehousemen. Help-ers and Automotive Employvees, Local 315. Teamsters(Rhodes & Jamieson, Ltd), 217 NLRB 616, 619 (1975).It is true that King and Meser were concerned about thetimeliness of their grievance, as stated by Respondent in itsbrief. However, in their first conference with Turner, hetold them not to worry about time limits, and at their sec-ond meeting in the following week, he told them there wasno time limit. These assurances were in line with Turner'stestimony at the hearing, when he stated, "You can't tellabout a grievance until you get it into the third step." IfTurner had been sincere in handling the maintenance em-ployees' grievances, he would have gone to at least step 3.which involved a meeting with the Company to try to re-solve the dispute. Not only did he refuse to take the griev-ance to step 3, but he even refused to take it to step 1.Turner had no inkling as to whether the Company wouldquestion the timeliness of the grievance, or even if it chal-lenged the timeliness, whether it would waive any such is-sue. Turner's original weighing of the merits that it was agood grievance. required him as a fiduciary. at the veryleast to process the grievance to step 3.Finally, Respondent argues in its brief that this case"lacks the fatal element of hostility." It is true that Meserand King admitted that Turner was not personally hostileto them, but the record is clear that the union members as abody were extremely hostile to them. This hostility com-menced at the confrontation on February 10 at the cafete-ria. when 150 massed employees repudiated the entreatiesof management to return to work, and defied the instruc-tions of their president to return to work, until Meser, King.and Jacobs were banished from the plant. This hostility asalso shown at the March 5 union meeting when some of themembers "raised hell" and threatened to walk out if theUnion filed grievances for them.Accordingly, I find that by failing and refusing to processMeser's. King's and Jacobs' grievances under the foregoingcircumstances, Respondent Union has breached its duty offair representation and has violated Section 8(b( I )(A) ofthe Act.(C()N(CUI.SIONS O)F LAWI. The Union is a labor organization within the meaningof Section 2(6) and (7) of the Act.2. By failing to process and file the grievances of JeromeJ. Meser, Carlyle W. King, and Louell Jacobs in a fair andimpartial manner, the Union has violated Section8(b)(l)(A) of the Act.3. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THF RFiil)iHaving found that the Union has engaged in certain un-fair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative actions neces-sary to effectuate the policies of the Act.The uncertainty as to whether Meser's. King's, and Ja-cobs' grievances would have been found to be meritoriousand the uncertainty as to whether an attempt now to pro-ceed to arbitration would be considered timely are directproducts of the Union's unlawful action. As stated by theBoard in P.P.G. Industries Incorporated, 229 NLRB 713(1977), "Where, as here, resolution of that uncertainty isrequired for the determination of monetary responsibility, itis proper to resolve the question in favor of the injuredemployees and not the wrongdoer." King Soopers. Inc., 222NLRB 101 1, 1020 (1976). Local Union No. 2088, Interna-tional Brotherhood of Electrical Workers, AFL -CIO (Fed-eral Electric Corporation), 218 N LR B 396 (1975).Accordingly, for the purposes of remedy, I shall presumethat the three maintenance employees grievances, if fairlyand impartially processed, would have resulted in paymentto them of their wages for the days they were laid off from17 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFebruary 10 to their individual dates of recall. Therefore. Ishall recommend that the Union make Meser, King, andJacobs whole for the loss of earnings they suffered as aresult of the Union's unlawful action, with interest thereonto be computed in the manner prescribed in F. W. Wool-worth Comnpany, 90 NLRB 289 (1950), and Florida SteelCorporation, 231 NLRB 651 (1977).'[Recommended Order omitted from publication.]'1 See generally. Isis Plumbing & Healing Co., 138 NLRB 716 (1962).18